UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) (x)Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 27, 2008 or ()Transition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934(No Fee Required) Commission File No. 0-12718 SUPERTEX, INC. (Exact name of Registrant as specified in its Charter) California 94-2328535 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification #) 1235 Bordeaux Drive Sunnyvale, California 94089 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code:(408) 222-8888 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ] No[] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Check one. Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [ ] Smaller Reporting Company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes[]No[ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 3, 2008 Common Stock, no par value 12,849,315 Exhibit index is on Page 35 Total number of pages: 36 1 SUPERTEX, INC. QUARTERLY REPORT - FORM 10Q Table of Contents Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 33 PART II – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 35 Signature 36 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except per share amounts) Three Months Ended Six Months Ended September 27, 2008 September 29, 2007 September 27, 2008 September 29, 2007 Net sales $ 23,453 $ 22,029 $ 46,204 $ 42,791 Cost of sales(1) 10,164 9,020 20,164 17,096 Gross profit 13,289 13,009 26,040 25,695 Research and development(1) 3,802 3,858 7,839 7,623 Selling, general and administrative(1) 3,900 4,192 7,696 7,838 Total operating expenses 7,702 8,050 15,535 15,461 Income from operations 5,587 4,959 10,505 10,234 Interest income 841 1,441 1,882 2,821 Other income (expense), net (127 ) 146 (193 ) 273 Income before provision for income taxes 6,301 6,546 12,194 13,328 Provision for income taxes 1,752 2,045 3,205 4,354 Net income $ 4,549 $ 4,501 $ 8,989 $ 8,974 Net income per share: Basic $ 0.35 $ 0.33 $ 0.70 $ 0.65 Diluted $ 0.35 $ 0.32 $ 0.70 $ 0.64 Shares used in per share computation: Basic 12,841 13,755 12,810 13,767 Diluted 12,966 13,987 12,928 13,999 (1) Includes amortization of employee stock-based compensation as follows.See Note 6 for more information: Cost of sales $ 141 $ 132 $ 245 $ 274 Research and development $ 324 $ 189 $ 619 $ 465 Selling, general and administrative $ 211 $ 183 $ 480 $ 421 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents SUPERTEX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands) September 27, 2008 March 29, 2008 ASSETS Current Assets: Cash and cash equivalents $ 43,856 $ 17,902 Short-term investments 6,981 6,827 Trade accounts receivable, net 13,625 13,197 Inventories, net 16,428 17,036 Prepaid expenses and other current assets 1,770 3,647 Deferred income taxes 9,401 9,401 Total current assets 92,061 68,010 Long-term investment, net 84,000 96,531 Property, plant and equipment, net 9,834 9,916 Other assets 376 373 Deferred income taxes 2,462 2,521 TOTAL ASSETS $ 188,733 $ 177,351 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Trade accounts payable $ 3,904 $ 3,280 Accrued salaries and employee benefits 11,969 12,146 Other accrued liabilities 1,538 1,741 Deferred revenue 4,544 4,349 Income taxes payable 91 - Total current liabilities 22,046 21,516 Income taxes payable, noncurrent 4,407 3,960 TOTAL LIABILITIES 26,453 25,476 Commitments and contingencies (Note 9) Shareholders’ equity: Preferred stock, no par value 10,000 shares authorized, none outstanding - - Common stock, no par value 30,000 shares authorized; issued and outstanding 12,846 shares and 12,749 shares 57,715 54,968 Accumulated other comprehensive loss (5,400 ) (4,069 ) Retained earnings 109,965 100,976 TOTAL SHAREHOLDERS’ EQUITY 162,280 151,875 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 188,733 $ 177,351 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Six Months Ended CASH FLOWS FROM OPERATING ACTIVITIES September 27, 2008 September 29, 2007 Net income $ 8,989 $ 8,974 Non-cash adjustments to net income: Depreciation 1,607 1,388 Provision for doubtful accounts and sales returns 375 524 Provision for excess and obsolete inventories 846 850 Stock-based compensation expense 1,344 1,160 Tax benefit related to stock-based compensation plans 185 363 Excess tax benefit related to stock-based compensation plans (56 ) (181 ) Unrealized (gain) loss on short-term investment, categorized as trading 204 (113 ) Gain on disposal of property, plant and equipment - (200 ) Deferred income taxes 59 (923 ) Changes in operating assets and liabilities: Trade accounts receivable (803 ) (1,953 ) Inventories (238 ) (3,457 ) Prepaid expenses and other assets 1,874 (1,220 ) Trade accounts payable and accrued expenses (35 ) 1,073 Deferred revenue 195 314 Income taxes payable 538 1,690 Net cash provided by operating activities 15,084 8,289 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment (1,246 ) (2,934 ) Proceeds from disposal of property and equipment - 200 Purchases of short-term investments (362 ) (67,438 ) Sales of short-term investments 11,204 63,504 Net cash provided by (used in) investing activities 9,596 (6,668 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of stock options and employee stock purchase plan 1,218 1,425 Repurchase of common stock - (3,249 ) Excess tax benefit related to stock-based compensation plans 56 181 Net cash provided by (used in) financing activities 1,274 (1,643 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 25,954 (22 ) CASH AND CASH EQUIVALENTS: Beginning of period 17,902 22,652 End of period $ 43,856 $ 22,630 Supplemental cash flow disclosures: Income taxes paid, net of refunds $ 1,428 $ 4,185 Supplemental disclosures of non-cash activities: Additions to property, plant and equipment included in accounts payable and accrued expenses $ 279 $ 61 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 – Organization and Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Supertex, Inc. and its subsidiary have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America.This financial information reflects all adjustments, which are, in the opinion of the Company’s management, of normal recurring nature and necessary to state fairly the statements of financial position as of September 27, 2008 and March 29, 2008, results of operations for the three and six months ended September 27, 2008 and September 29, 2007, and cash flows for the six months ended September 27, 2008 and September 29, 2007.The March 29, 2008 balance sheet was derived from the audited financial statements included in the 2008 Annual Report on Form 10-K.All significant intercompany transactions and balances have been eliminated. The condensed consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in these financial statements have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made are adequate to make the information presented not misleading.These financial statements should be read in conjunction with the audited consolidated financial statements of Supertex, Inc. for the fiscal year ended March 29, 2008, which were included in the 2008 Annual Report on Form 10-K. Interim results are not necessarily indicative of results for the full fiscal year.The preparation of financial statements in conformity with GAAP in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates, and such differences may be material to the financial statements. The results of operations for the three and six months ended September 27, 2008 are not necessarily indicative of the results to be expected for any future periods. The Company reports on a fiscal year basis and it operates and reports based on quarterly periods ending on the Saturday nearest the end of the applicable calendar quarter, except in a 53-week fiscal year, in which case the additional week falls into the fourth quarter of the fiscal year.Fiscal 2009 will be a 52-week year.The three months ended September 27, 2008, June 28, 2008, and September 29, 2007, all consist of thirteen weeks. Reclassification For presentation purposes, certain prior period amounts have been reclassified to conform to the reporting in the current period financial statements. These reclassifications do not affect the Company’s net income or shareholders’ equity. Specifically, due to the adoption of Financial Accounting Standard No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (SFAS 159) in the first quarter of fiscal year 2009, purchases and sales of trading securities were reclassified from operating cash flows to investing cash flows. Recent Accounting Pronouncements In October 2008, the Financial Accounting Standards Board (FASB) issued FSP SFAS No. 157-3, “Determining the Fair Value of a Financial Asset When The Market for That Asset Is Not Active” (FSP157-3), to clarify the application of the provision of SFAS 157 in an inactive market and how an entity would determine fair value in an inactive market. FSP 157-3 is effective immediately and applies to the Company’s September 27, 2008 financial statements. The application of the provisions of FSP 157-3 did not materially affect its results of operations or financial condition, as of and for the period ended September 27, 2008. 6 Table of Contents SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (CONTINUED) (unaudited) In March 2008, the FASB issued Statement No. 161, “Disclosures about Derivative Instruments and Hedging Activities” (SFAS 161). The new standard is intended to improve financial reporting of derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity’s financial position, financial performance, and cash flows. It is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008 (March 29, 2009 for the Company).The Company is currently assessing the potential impact that the adoption of SFAS 161 will have on its Consolidated Financial Statements, but does not expect it to have a material effect. In December 2007, the FASB issued Statement of Financial Accounting Standards No. 160, “Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51” (SFAS 160). SFAS 160 will change the accounting and reporting for minority interests, which will be recharacterized as non-controlling interests and classified as a component of equity.SFAS 160 is effective for both public and private companies for fiscal years beginning on or after December 15, 2008 (March 29, 2009 for the Company).SFAS 160 requires retroactive adoption of the presentation and disclosure requirements for existing minority interests. All other requirements of SFAS 160 shall be applied prospectively.
